EXHIBIT 10.64

 

U.S. HOME SYSTEMS, INC. 2004 RESTRICTED STOCK PLAN

 

RESTRICTED STOCK AGREEMENT

FOR EMPLOYEES

 

WHEREAS, U.S. Home Systems, Inc. has adopted the U.S. Home Systems, Inc. 2004
Restricted Stock Plan (the “Plan”) to enable employees of U.S. Home Systems,
Inc. and its Subsidiaries to acquire shares of common stock $0.001 par value, of
U.S. Home Systems, Inc. (“Common Stock”) in accordance with the provisions of
the Plan; and

 

WHEREAS, the Compensation Committee of U.S. Home Systems, Inc. (the “Committee”)
has selected Grantee (as designated herein) to participate in the Plan and
granted Grantee the right to purchase shares of Common Stock in accordance with
the terms and conditions of this Agreement and the Plan;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises and
other terms and conditions set forth in this Agreement, U.S. Home Systems, Inc.
and Grantee agree as follows:

 

1. AWARDED SHARES. U.S. Home Systems, Inc., a Delaware corporation (the
“Company”), hereby grants to the individual whose name appears below
(“Grantee”), pursuant to the provisions of the Plan, as amended from time to
time in accordance with its terms, a restricted stock award (this “Award”) of
shares (the “Awarded Shares”) of its Common Stock, effective as of the date of
grant as set forth below (the “Grant Date”), upon and subject to the terms and
conditions set forth in this Restricted Stock Agreement (this “Agreement”) and
in the Plan, which are incorporated herein by reference. Unless otherwise
defined in this Agreement, capitalized terms used in this Agreement shall have
the meanings assigned to them in the Plan.

 

Grantee:

 

 

--------------------------------------------------------------------------------



Address:

 

 

--------------------------------------------------------------------------------



Number of Awarded Shares:

 

 

--------------------------------------------------------------------------------



Date of Grant:

 

 

--------------------------------------------------------------------------------



Vesting of Awarded Shares:   Vesting Date


--------------------------------------------------------------------------------

  

No. of Awarded

Vested Shares

--------------------------------------------------------------------------------

  

% of Awarded

Vested Shares

--------------------------------------------------------------------------------

                25 %               25 %               25 %               25 %  
           

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total             100 %

 

2. EFFECT OF THE PLAN. The Awarded Shares granted to Grantee are subject to all
of the provisions of the Plan and of this Agreement, together with all rules and
determinations from time to time issued by the Committee and by the Board
pursuant to the Plan. The Company hereby reserves the right to amend, modify,
restate, supplement or terminate the Plan without the consent of Grantee, so
long as such amendment, modification, restatement or supplement shall not
materially reduce the rights and benefits available to Grantee hereunder, and
this Award shall be subject, without further action by the Company or Grantee,
to such amendment, modification, restatement or supplement unless provided
otherwise therein.

 

3. GRANT. This Award shall evidence Grantee’s ownership of the Awarded Shares.
Grantee agrees that the Awarded Shares shall be subject to all of the terms and
conditions set forth in this Agreement and the Plan, including, but not limited
to, the forfeiture conditions set forth in Section 5 of this Agreement and the
restrictions on transfer set forth in Section 6 of this Agreement. Grantee
acknowledges that he or she will not receive a stock certificate representing
the Awarded Shares unless and until the Awarded Shares vest as provided in this
Award.



--------------------------------------------------------------------------------

The Awarded Shares will be held in custody for Grantee, by the Company or in a
book entry account with the Company’s transfer agent, until the Awarded Shares
have vested in accordance with Sections 1 and 4 of this Award. Upon vesting of
the Awarded Shares, the Company shall deliver or shall instruct its transfer
agent to deliver to Grantee all remaining Vested Awarded Shares.

 

4. VESTING SCHEDULE; SERVICE REQUIREMENT. Except as provided otherwise in
Section 5 of this Agreement, the Awarded Shares shall vest if the Grantee does
not experience a Termination of Service during the period commencing with the
Grant Date and ending with the applicable date that such portion of the Awarded
Shares vests (each, a “Vesting Date”). Awarded Shares that have vested pursuant
to this Agreement are referred to herein as “Vested Awarded Shares” and Awarded
Shares that have not yet vested pursuant to this Agreement are referred to
herein as “Unvested Awarded Shares.” Subject to the provisions of Section 5 of
this Agreement, if the Grantee does not experience a Termination of Service
prior to an applicable Vesting Date, twenty-five percent (25%) of the Awarded
Shares will vest on the first Vesting Date; an additional twenty-five percent
(25%) of the Awarded Shares will vest on the second Vesting Date; an additional
twenty-five percent (25%) of the Awarded Shares will vest on the third Vesting
Date; and the remaining twenty-five percent (25%) of the Awarded Shares will
vest on the fourth Vesting Date, all as set forth on the first page of this
Agreement under the heading “Awarded Shares.” If an installment of the vesting
would result in a fractional Vested Awarded Share, such installment will be
rounded to the next higher or lower Awarded Share, as determined by the Company,
except the final installment, which will be for the balance of the Awarded
Shares.

 

5. CONDITIONS OF FORFEITURE.

 

(a) Upon the Grantee’s Termination of Service (the “Termination Date”) for any
or no reason (other than due to Grantee’s death), including but not limited to
Grantee’s voluntary resignation or termination by the Company with or without
cause before all of the Awarded Shares become Vested Awarded Shares, all
Unvested Awarded Shares as of the Termination Date shall, without further action
of any kind by the Company or Grantee, be forfeited. Unvested Awarded Shares
that are forfeited shall be deemed to be immediately transferred to the Company
without any payment by the Company or action by Grantee, and the Company shall
have the full right to cancel any evidence of Grantee’s ownership of such
forfeited Unvested Awarded Shares and to take any other action necessary to
demonstrate that Grantee no longer owns such forfeited Unvested Awarded Shares
automatically upon such forfeiture. Following such forfeiture, Grantee shall
have no further rights with respect to such forfeited Unvested Awarded Shares.
Grantee, by his acceptance of the Award granted pursuant to this Agreement,
irrevocably grants to the Company a power of attorney to transfer Unvested
Awarded Shares that are forfeited to the Company and agrees to execute any
documents requested by the Company in connection with such forfeiture and
transfer. The provisions of this Agreement regarding transfers of Unvested
Awarded Shares that are forfeited shall be specifically performable by the
Company in a court of equity or law.

 

(b) Notwithstanding anything to the contrary in this Agreement, the Unvested
Awarded Shares shall become vested (i) on the death of Grantee while Grantee is
still an Employee, (ii) in accordance with the provisions of Article 10 of the
Plan relating to a Change in Control event, or (iii) or at the direction of the
Committee in accordance with the provisions of Section 6.10 of the Plan.

 

6. NON-TRANSFERABILITY. Grantee may not sell, transfer, pledge, exchange,
hypothecate, or otherwise encumber or dispose of any of the Unvested Awarded
Shares, or any right or interest therein, by operation of law or otherwise,
except only with respect to a transfer of title effected pursuant to Grantee’s
will or the laws of descent and distribution following Grantee’s death.
References to Grantee, to the extent relevant in the context, shall include
references to authorized transferees. Any transfer in violation of this Section
6 shall be void and of no force or effect, and shall result in the immediate
forfeiture of all Unvested Awarded Shares.

 

7. DIVIDEND AND VOTING RIGHTS. Subject to the restrictions contained in this
Agreement, Grantee shall have the rights of a stockholder with respect to the
Awarded Shares, including the right to vote all such Awarded Shares, including
Unvested Awarded Shares, and to receive all dividends, cash or stock, paid or
delivered thereon, from and after the date hereof. In the event of forfeiture of
Unvested Awarded Shares, Grantee shall have no further rights with respect to
such Unvested Awarded Shares. However, the forfeiture of the Unvested Awarded
Shares pursuant to Section 5 hereof shall not create any obligation to repay
cash dividends received as to such Unvested Awarded Shares, nor shall such
forfeiture invalidate any votes given by Grantee with respect to such Unvested
Awarded Shares prior to forfeiture.

 

EXHIBIT 10.64 - USHS 2004 RESTRICTED STOCK PLAN

RESTRICTED STOCK AGREEMENT FOR EMPLOYEES

 

Page 2



--------------------------------------------------------------------------------

8. CAPITAL ADJUSTMENTS AND CORPORATE EVENTS. If, from time to time during the
term of this Agreement, there is any capital adjustment affecting the
outstanding Common Stock as a class without the Company’s receipt of
consideration, the Unvested Shares shall be adjusted in accordance with the
provisions of Article 9 of the Plan. Any and all new, substituted or additional
securities to which Grantee may be entitled by reason of Grantee’s ownership of
the Unvested Awarded Shares hereunder because of a capital adjustment shall be
immediately subject to the forfeiture provisions of this Agreement and included
thereafter as “Unvested Awarded Shares” for purposes of this Agreement.

 

9. REFUSAL TO TRANSFER. The Company shall not be required (i) to transfer on its
books any Unvested Awarded Shares that have been sold or otherwise transferred
in violation of any of the provisions of this Agreement or the Plan, or (ii) to
treat as owner of such Unvested Awarded Shares, or accord the right to vote or
pay or deliver dividends or other distributions to, any purchaser or other
transferee to whom or which such Unvested Awarded Shares shall have been so
transferred.

 

10. TAX MATTERS. Grantee acknowledges that the tax consequences associated with
the Award are complex and that the Company has urged Grantee to review with
Grantee’s own tax advisors the federal, state, and local tax consequences of
this Award. Grantee is relying solely on such advisors and not on any statements
or representations of the Company or any of its agents. Grantee understands that
Grantee (and not the Company) shall be responsible for Grantee’s own tax
liability that may arise as a result of the Award. Grantee understands further
that Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”),
taxes as ordinary income the fair market value of the Awarded Shares as of the
Vesting Date. Grantee also understands that Grantee may elect to be taxed at
Grant Date rather than at the time the Awarded Shares vest by filing an election
under Section 83(b) of the Code with the Internal Revenue Service and by
providing a copy of the election to the Company. GRANTEE ACKNOWLEDGES THAT HE OR
SHE HAS BEEN INFORMED OF THE AVAILABILITY OF MAKING AN ELECTION IN ACCORDANCE
WITH SECTION 83(b) OF THE CODE; THAT SUCH ELECTION MUST BE FILED WITH THE
INTERNAL REVENUE SERVICE (AND A COPY OF THE ELECTION GIVEN TO THE COMPANY)
WITHIN 30 DAYS OF THE GRANT OF AWARDED SHARES TO GRANTEE; AND THAT GRANTEE IS
SOLELY RESPONSIBLE FOR MAKING SUCH ELECTION.

 

11. NON-COMPETITION AND NON-SOLICITATION. Grantee acknowledges that, in the
course and as a result of employment with the Company, Grantee will obtain
special training and knowledge and will come in contact with the Company’s
customers and potential customers, which training, knowledge and contacts would
provide invaluable benefits to competitors of the Company. Accordingly, and in
consideration of the Company’s agreement to issue Restricted Stock to Grantee
hereunder, which Grantee acknowledges is conditioned on the covenants contained
herein, Grantee agrees that the Company shall be entitled to exercise the rights
specified in Section 16 below if Grantee, either directly or indirectly, whether
as an employee, employer, consultant, agent, principal, partner, owner,
shareholder (other than as a holder of less than 5% of a publicly traded class
of securities), officer, director or in any other individual or representative
capacity, does any of the following without the prior written consent of the
Company:

 

(a) while Grantee is employed by the Company or within one year after
termination:

 

(i) competes with, or engages in any business that is competitive with, the
Company within 100 miles of any location at which Grantee was employed by or
provided services to the Company;

 

(ii) solicits or accepts any business or employment from any person or entity
that is, or at any time within the preceding one year was or was solicited to
become, a customer of the Company; or

 

(iii) recruits, hires, or helps anyone to recruit or hire anyone who is, or at
any time within the preceding six months was, an employee of the Company; or

 

(b) discloses to any unauthorized person or entity, or uses, licenses, sells,
conveys or otherwise exploits in competition with the Company or otherwise for
the benefit of any person or entity other than the

 

EXHIBIT 10.64 - USHS 2004 RESTRICTED STOCK PLAN

RESTRICTED STOCK AGREEMENT FOR EMPLOYEES

 

Page 3



--------------------------------------------------------------------------------

Company, any information proprietary to, used by, or in the possession of the
Company and not generally known in the industry which is disclosed to or learned
by Grantee while employed by the Company or thereafter, whether or not reduced
to writing and whether or not conceived, originated, discovered or developed in
whole or in part by Grantee.

 

If any provision of this Section 11 should be found by any court of competent
jurisdiction to be unreasonable by reason of its being too broad as to the
period of time, territory and/or scope, then, and in that event, such provision
shall nevertheless remain valid and fully effective, but shall be considered to
be amended so that the period of time, territory and/or scope set forth shall be
changed to be the maximum period of time, the largest territory and/or the
broadest scope, as the case may be, which would be found reasonable and
enforceable by such court.

 

12. ENTIRE AGREEMENT; GOVERNING LAW. The Plan and this Agreement constitute the
entire agreement of the Company and Grantee (collectively, the “Parties”) with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Parties with respect to the subject matter
hereof. If there is any inconsistency between the provisions of this Agreement
and of the Plan, the provisions of the Plan shall govern. Nothing in the Plan
and this Agreement (except as expressly provided therein or herein) is intended
to confer any rights or remedies on any person other than the Parties. The Plan
and this Agreement are to be construed in accordance with and governed by the
internal laws of the State of Texas, without giving effect to any choice-of-law
rule that would cause the application of the laws of any jurisdiction other than
the internal laws of the State of Texas to the rights and duties of the Parties.
Should any provision of the Plan or this Agreement relating to the Shares be
determined by a court of law to be illegal or unenforceable, such provision
shall be enforced to the fullest extent allowed by law and the other provisions
shall nevertheless remain effective and shall remain enforceable.

 

13. INTERPRETIVE MATTERS. Whenever required by the context, pronouns and any
variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and vice versa. The term
“include” or “including” does not denote or imply any limitation. The captions
and headings used in this Agreement are inserted for convenience and shall not
be deemed a part of the Restricted Stock Award or this Agreement for
construction or interpretation.

 

14. DISPUTE RESOLUTION. Except as provided in Section 16 herein, the provisions
of this Section 14 shall be the exclusive means of resolving disputes of the
Parties (including any other persons claiming any rights or having any
obligations through the Company or Grantee) arising out of or relating to the
Plan and this Agreement. The Parties shall attempt in good faith to resolve any
disputes arising out of or relating to the Plan and this Agreement by
negotiation between individuals who have authority to settle the controversy.
Negotiations shall be commenced by either Party by a written statement of the
Party’s position and the name and title of the individual who will represent the
Party. Within thirty (30) days of the written notification, the Parties shall
meet at a mutually acceptable time and place, and thereafter as often as they
reasonably deem necessary, to resolve the dispute. If the dispute has not been
resolved by negotiation within ninety (90) days of the written notification of
the dispute, then, to the extent applicable, resolution of the dispute shall be
determined by arbitration. Any arbitration under this Agreement shall be
conducted pursuant to the rules and procedures of the Commercial Rules of the
American Arbitration Association. The award of the arbitrators, or of the
majority of them, shall be final, and judgment upon the award rendered may be
entered in any court, state or federal, having jurisdiction. Arbitration shall
be final and binding on the Parties. The Parties are waiving their right to seek
remedies in court, including the right to jury trial. Pre-arbitration discovery
is generally more limited than and different from court proceedings. The
arbitrators’ award is not required to include factual findings or legal
reasoning and a Party’s right to appeal or seek modification of rulings by the
arbitrators is strictly limited. If such arbitration provision is found
inapplicable, then either Party may file suit and each Party agrees that any
suit, action, or proceeding arising out of or relating to the Plan or this
Agreement shall be brought in the United States District Court for the Northern
District of Texas (or should such court lack jurisdiction to hear such action,
suit or proceeding, in a Texas state court in Dallas County, Texas) and that the
Parties shall submit to the jurisdiction of such court. The Parties irrevocably
waive, to the fullest extent permitted by law, any objection a Party may have to
the laying of venue for any such suit, action or proceeding brought in such
court. THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A
JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or more provisions
of this Section 14 shall for any reason be held invalid or unenforceable, it is
the specific intent of the Parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

 

EXHIBIT 10.64 - USHS 2004 RESTRICTED STOCK PLAN

RESTRICTED STOCK AGREEMENT FOR EMPLOYEES

 

Page 4



--------------------------------------------------------------------------------

15. NATURE OF PAYMENTS. Any and all grants or deliveries of Awarded Shares
hereunder shall constitute special incentive payments to Grantee and shall not
be taken into account in computing the amount of salary or compensation of
Grantee for the purpose of determining any retirement, death or other benefits
under (a) any retirement, bonus, life insurance or other employee benefit plan
of the Company, or (b) any agreement between the Company and Grantee, except as
such plan or agreement shall otherwise expressly provide.

 

16. INJUNCTIVE REMEDIES. If the Company, in its sole discretion, determines that
Grantee has engaged in activities or other acts prohibited by Section 11 herein,
and notifies Grantee in writing of such prohibited activities or other act,
Grantee hereby agrees that the Company or the affected Subsidiary may, in
addition to any remedy which the Company or the affected Subsidiary may have at
law or in equity, apply to any court of competent jurisdiction for the entry of
an immediate order to restrain or enjoin Grantee from engaging in such
activities or other acts prohibited by Section 11 herein.

 

17. PAYMENT OF PAR VALUE. In connection with the issuance of the Awarded Shares
pursuant to this Agreement, the Board has determined that the Company has
received consideration of not less than the aggregate par value of the Awarded
Shares in the form of past or future services rendered by Grantee to the Company
and/or one or more Subsidiaries.

 

18. AMENDMENT; WAIVER. This Agreement may be amended or modified only by means
of a written document or documents signed by the Company and Grantee. Any
provision for the benefit of the Company contained in this Agreement may be
waived, either generally or in any particular instance, by the Board or by the
Committee. A waiver on one occasion shall not be deemed to be a waiver of the
same or any other breach on a future occasion.

 

19. NOTICE. Any notice or other communication required or permitted hereunder
shall be given in writing and shall be deemed given, effective, and received
upon prepaid delivery in person or by courier or upon the earlier of delivery or
the third business day after deposit in the United States mail if sent by
certified mail, with postage and fees prepaid, addressed to the other Party at
its address as shown beneath its signature in this Agreement, or to such other
address as such Party may designate in writing from time to time by notice to
the other Party in accordance with this Section 19.

 

20. COMPLIANCE WITH SECURITIES LAW. Grantee hereby represents and warrants that
Grantee has acquired the Restricted Stock for Grantee’s own account and not with
a view to any resale or distribution thereof. Grantee agrees that neither he nor
any subsequent holder of the Restricted Stock will sell or otherwise transfer
any shares of Restricted Stock in any way that may result in a violation of any
federal or state securities laws or regulations. Grantee further acknowledges
and agrees that the Company may require any subsequent purchaser or other
transferee of shares of Restricted Stock that cannot be publicly traded to
provide the Company, prior to such sale or other transfer, with such
representations, commitments and opinions regarding compliance with applicable
securities laws and regulations as the Company may deem necessary or advisable.
Grantee further acknowledges that the Company is not obligated to register the
Shares under any state or federal securities laws or regulations.

 

U.S. HOME SYSTEMS, INC.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Address:

 

 

--------------------------------------------------------------------------------

 

GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THIS RESTRICTED STOCK
AWARD SHALL VEST AND THE FORFEITURE RESTRICTIONS SHALL LAPSE, IF AT ALL, ONLY
DURING THE PERIOD OF GRANTEE’S EMPLOYMENT OR AS OTHERWISE PROVIDED IN THIS
AGREEMENT. GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
AGREEMENT OR THE PLAN SHALL CONFER UPON GRANTEE ANY RIGHT WITH RESPECT TO FUTURE
AWARDS OR CONTINUATION OF GRANTEE’S EMPLOYMENT. Grantee acknowledges receipt of

 

EXHIBIT 10.64 - USHS 2004 RESTRICTED STOCK PLAN

RESTRICTED STOCK AGREEMENT FOR EMPLOYEES

 

Page 5



--------------------------------------------------------------------------------

a copy of the Plan, represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the Restricted Stock Award subject to all
of the terms and provisions hereof and thereof. Grantee has reviewed this
Agreement and the Plan in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement, and fully understands all
provisions of this Agreement and the Plan. Grantee hereby agrees that all
disputes arising out of or relating to this Agreement and the Plan shall be
resolved, as applicable, in accordance with Sections 14 or 16 of this Agreement.
Grantee further agrees to notify the Company upon any change in the address for
notice indicated in this Agreement.

 

DATED:

 

 

--------------------------------------------------------------------------------

  

SIGNED:

 

 

--------------------------------------------------------------------------------

            

GRANTEE

        

Address:

 

 

--------------------------------------------------------------------------------

            

 

 

--------------------------------------------------------------------------------

 

EXHIBIT 10.64 - USHS 2004 RESTRICTED STOCK PLAN

RESTRICTED STOCK AGREEMENT FOR EMPLOYEES

 

Page 6